DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-19 is directed towards a system and method for monitoring field level sensors at an oil site. classified in class 340, subclass 870.01 corresponding to G01F23/22.
Group II: Claims 20-23 is directed towards a method for allowing access to an oil storage tank. classified in class 73, subclass 290R corresponding to G01J5/0037.
Group III: Claims 24-25 is directed towards a method for determining a level of fluid in a storage tank using a thermal camera. classified in class 73, subclass 290R corresponding to G01J5/0037.
The inventions are distinct, each from the other for the following reasons:
Group I and II share a common feature of a remote terminal unit. Group I and II lack unity of invention because the groups do not share the same or corresponding technical features, wherein Group I teaches a system and method for monitoring field level sensors at an oil site, and Group II teaches a method for allowing access to an oil storage tank.
Group I and III share a common feature of a method to determine field characteristics of an oil site. Group I and III lack unity of invention because the groups do not share the same or corresponding technical features, wherein Group I teaches a system and method for monitoring field level sensors at an oil site, and Group III teaches a method for determining a level of fluid in a storage tank using a thermal camera.
Group II and III share a common feature of a remote terminal unit. Group I and II lack unity of invention because the groups do not share the same or corresponding technical features, wherein Group II teaches a method for allowing access to an oil storage tank, and Group III teaches a method for determining a level of fluid in a storage tank using a thermal camera.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Each group requires a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation in July 07, 2022 with Jon, A. Seppelt on  a provisional election was made with traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. e 
MPEP 812.01 MPEP 812.01
ee MPEDrawings
The drawings are objected to under 37 CFR 1.83(a) because figures 3 and 5 fail to have proper labels for all the rectangular boxes such as elements 152, 158, 192, 190, 184, 182, 188 and 186 as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the oil site" in line 4. It is unclear and indefinite about which oil site is referring to? Is it the oil site where the field level sensors are monitored? Or is it the oil site where each of the plurality of sensor nodes monitors a different characteristic?
Claims 3-7 are rejected as stated above because due to their dependency from claim 2. Claims 3-7 are also indefinite.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a remote terminal unit in claims 1, 3-4, 7-8, 10 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The structure described in the specification par[0019] for the remote terminal unit is described as a hardware processing device that includes a processor and a memory.

 Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 1-5 and 7-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besprozvanny et al. (Patent 5627523) hereafter Besprozvanny, in view of Phillips et al. (US2016/0180475A1) hereafter Phillips.
	Regarding claim 1, Besprozvanny discloses a system for monitoring field level sensors at an oil site, comprising:
a sensor node configured to monitor a characteristic associated with an oil site (fig 2, 5 & 6:16 and fig 9:62, col 5 ln 14-16, col 5 ln 34-36: a matrix array of reed switches 46 for sensing the liquid level);
a remote terminal unit (fig 8, col 5 ln 22-24; FIGS. 8 and 10 for the top sensor circuit board assembly), comprising a processor (fig 8:36, col 5 ln 25-29: The major components on the top sensor circuit board assembly are: a microprocessor 36 that acts as a master control, controlling data acquisition on all circuit board assemblies in the device and handling communication with an external monitor), the instructions executable by the processor to receive information from the sensor node (col 5 ln 43-58: The master control microprocessor 36 is programed to periodically and automatically address all sensor circuit board assemblies as shown in the flow chart of FIG. 10. After Start 80, the RS-485 buffer is parsed 82 and checked for the correct address 84. If it is correct, the command is checked 86. The command validity 88 is next checked. If OK, the microprocessor proceeds with the following steps 90: (19) a) Read top sensor board reed switch matrix; (20) b) Go to lower sensor boards in turn, (21) c) Read switch matrix on each sensor board and (22) d) Acquire thermal sense data; (23) e) Read/program I/O data; (24) f) Check for data errors.); and
a central computer (col 5 ln 59-61, col 5 ln 18-21: When this is done, the microprocessor then 92 a) enables the RS-485 path, b) transmits the data to an external remote terminal unit (RTU), and then c) disables the RS-485 path), wherein the remote terminal unit sends the information from the sensor node to the central computer (col 5 ln 59-61, col 5 ln 18-21: When this is done, the microprocessor then 92 a) enables the RS-485 path, b) transmits the data to an external remote terminal unit (RTU), and then c) disables the RS-485 path. The microprocessor performs the function of periodically obtaining reed switch status data from all the lower sensor circuit boards, including its own circuit board assembly, and transmitting the data to an external computer.).
Besprozvanny does not explicitly disclose the system wherein a remote terminal unit comprising a memory storing non- transitory computer readable instructions.
Phillips discloses the system wherein a remote terminal unit (fig 1:12, par[0017], [0028]: The dispatch server system 12 may be built from a plurality of computer systems, such as those described below with reference to FIG. 3. Sensors at the fluid pickup or drop-off points inform the process of selecting a tank run and scheduling a tank run. In some cases, the sensors are placed in communication with the dispatch server system 12 by the Internet 18 and a site master controller) comprising a memory storing non- transitory computer readable instructions (par[0049], [0052]: Computing system 1000 may include one or more processors (e.g., processors 1010a-1010n) coupled to system memory 1020. The System memory 1020 may be configured to store program instructions 1100 or data 1110. Program instructions 1100 may be executable by a processor (e.g., one or more of processors 1010a-1010n) to implement one or more embodiments of the present techniques. Instructions 1100 may include modules of computer program instructions for implementing one or more techniques described herein with regard to various processing modules. Program instructions may include a computer program (which in certain forms is known as a program, software, software application, script, or code).).
One of ordinary skill in the art would be aware of both the Besprozvanny and the Phillips references since both pertain to the field of oil and gas systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole inductive coupling system of Besprozvanny to implement the storage feature as disclosed by Phillips to gain the functionality of allowing the CPU to access data faster so that the computer can complete an instruction quickly, storing the program that can be executed within a short period of time and storing data for temporary use.

Regarding claim 2, Besprozvanny in view of Phillips discloses the system of claim 1, wherein:
the system further comprises a plurality of sensor nodes (Besprozvanny fig 2, 5 & 6:16 and fig 9:62, col 5 ln 14-16, col 5 ln 34-36: a matrix array of reed switches 46 for sensing the liquid level); and
each of the plurality of sensor nodes monitors a different characteristic associated with the oil site (Besprozvanny fig 9:66, 62; col 4 ln 30-36 col 5 ln 14-16, col 5 ln 34-36: a matrix array of reed switches 46 for sensing the liquid level: The temperature sensor 19 is a coiled strip of high thermal conductivity metal, such as copper, which presses against the inside wall of the tube 9. It provides a conduction path for the inside tube wall and hence the surrounding liquid temperature, to a temperature monitoring circuit mounted on the board assembly. The sensed temperature is processed by the microprocessor on the top sensor circuit board.).

Regarding claim 3, Besprozvanny in view of Phillips discloses the system of claim 2, wherein the remote terminal unit communicates with each one of the plurality of sensor nodes (Besprozvanny fig 8:46 & 52; col 5 ln 42-58: The master control microprocessor 36 is programed to periodically and automatically address all sensor circuit board assemblies as shown in the flow chart of FIG. 10. After Start 80, the RS-485 buffer is parsed 82 and checked for the correct address 84. If the address is incorrect, the buffer is parsed again. If it is correct, the command is checked 86. The command validity 88 is next checked. If not, the buffer is parsed again 8. If OK, the microprocessor proceeds with the following steps 90: (19) a) Read top sensor board reed switch matrix; (20) b) Go to lower sensor boards in turn, (21) c) Read switch matrix on each sensor board and (22) d) Acquire thermal sense data; (23) e) Read/program I/O data; (24) f) Check for data errors.) wirelessly (par[0017], [0027]: Sensors at the fluid pickup or drop-off points inform the process of selecting a tank run and scheduling a tank run. In some cases, the sensors are placed in communication with the dispatch server system 12 by the Internet 18 and a site master controller. additional data for the run tickets may be acquired at the oil or gas related facility, for example, based on a wireless connection directly between the trucker mobile device, under the instruction of the trucker app 14, and a site master controller. For example, a trucker may place their mobile device near a near field communication device, or other wireless transmitter, like a Low Energy Bluetooth™ beacon, at the oil or gas related facility, and the data wirelessly exchanged (e.g., a unique identifier of the trucker or a unique identifier of the facility or tank) may be sent to the dispatch server system 12 to confirm the trucker's presence at the facility at the appropriate time. ).

Regarding claim 4, Besprozvanny in view of Phillips discloses the system of claim 2, wherein the remote terminal unit includes a hub (Besprozvanny col 3 ln 50-65: The top sensor circuit board assembly is technically equivalent to a hub. a top sensor circuit board assembly 13 and one or more lower sensor circuit board assemblies 15, 17. The quantity of the lower sensor circuit board assemblies depends on the height of the vessel containing the liquid whose level is to be measured. The top sensor circuit board assembly 13 is the control board. In addition to scanning its own reed switches 16 which are shown on its inside surface 13a, the top assembly processes configuration data, is responsible for power conditioning and distribution to all the sensor circuit board assemblies, and for communication with outside computers through an RS-485 serial computer-communications port. A connector 11 connects the top sensor circuit board assembly to the external transmission wires.) through which each one of the plurality of sensor nodes are connected via a wired connection (Besprozvanny col 4 ln 22-25: The external terminals 7 are standard, insulated wire grippers screwed into the side of the fiberglass tube 9, serving to secure the transmission wires to the sensor device 9).

Regarding claim 5, Besprozvanny in view of Phillips discloses the system of claim 4, wherein the hub (Besprozvanny col 2 ln 10-15) is powered separately from the remote terminal unit (Besprozvanny fig 8: Figure 8 is showing power supply for the remote unit).

Regarding claim 7, Besprozvanny in view of Phillips discloses the system of claim 2, wherein each one of the plurality of sensor nodes is directly connected to the remote terminal unit (Besprozvanny fig 8:46 & 52; col 5 ln 42-58: The master control microprocessor 36 is programed to periodically and automatically address all sensor circuit board assemblies as shown in the flow chart of FIG. 10. After Start 80, the RS-485 buffer is parsed 82 and checked for the correct address 84. If the address is incorrect, the buffer is parsed again. If it is correct, the command is checked 86. The command validity 88 is next checked. If not, the buffer is parsed again 8. If OK, the microprocessor proceeds with the following steps 90: (19) a) Read top sensor board reed switch matrix; (20) b) Go to lower sensor boards in turn, (21) c) Read switch matrix on each sensor board and (22) d) Acquire thermal sense data; (23) e) Read/program I/O data; (24) f) Check for data errors.).

Regarding claim 8, Besprozvanny in view of Phillips discloses the system of claim 1, further comprising at least one of a long range radio and a cellular antenna in communication with the remote terminal unit (Phillips par[0051]: Network interface 1040 may include a network adapter that provides for connection of computer system 1000 to a network. Network interface may 1040 may facilitate data exchange between computer system 1000 and other devices connected to the network. Network interface 1040 may support wired or wireless communication. The network may include an electronic communication network, such as the Internet, a local area network (LAN), a wide area network (WAN), a cellular communications network), wherein the at least one of the long range radio and the cellular antenna are configured to transmit the information from the sensor node to the central computer via the remote terminal unit (Phillips par[0051]: Network interface 1040 may include a network adapter that provides for connection of computer system 1000 to a network. Network interface may 1040 may facilitate data exchange between computer system 1000 and other devices connected to the network. Network interface 1040 may support wired or wireless communication. The network may include an electronic communication network, such as the Internet, a local area network (LAN), a wide area network (WAN), a cellular communications network).

Regarding claim 9, Besprozvanny in view of Phillips discloses the system of claim 1, wherein the information from the sensor node is in an analog format (Besprozvanny col 2 ln 5-15: Inside the tube, are contained a number of sensor circuit board assemblies, which are connected mechanically and electrically from the top to the bottom of the tube. In addition to the two lines of reed switches and supporting circuitry, each circuit board assembly has its own microprocessor that scans and reports on the status of the reed switches. The topmost board assembly contains a master control microprocessor which addresses each of the sensor circuit board assemblies and communicates the data over an RS-485 serial communication bus to an external computer.).

Regarding claim 10, Besprozvanny in view of Phillips discloses the system of claim 1, wherein the information from the sensor node is converted into a digital format by the remote terminal unit (Besprozvanny col 2 ln 10-14, col 3 ln 57-65: RS-485 designations refer to interfaces for digital data transmission. RS-485 handles the conversion of electrical signals into digital data. Once scanned, along with liquid temperature information, the data is sent across an RS-485 serial computer communication bus, through terminals 7 at the top of the device 1 to a computer located nearby.  The topmost board assembly contains a master control microprocessor which addresses each of the sensor circuit board assemblies and communicates the data over an RS-485 serial communication bus to an external computer).

Regarding claim 11, Besprozvanny in view of Phillips discloses the system of claim 1, wherein the information from the sensor node is in a digital format (Besprozvanny col 2 ln 10-14, col 3 ln 57-65: RS-485 designations refer to interfaces for digital data transmission. RS-485 handles the conversion of electrical signals into digital data. Once scanned, along with liquid temperature information, the data is sent across an RS-485 serial computer communication bus, through terminals 7 at the top of the device 1 to a computer located nearby.  The topmost board assembly contains a master control microprocessor which addresses each of the sensor circuit board assemblies and communicates the data over an RS-485 serial communication bus to an external computer).

Regarding claim 12, Besprozvanny in view of Phillips discloses the system of claim 1, wherein the instructions executable by the remote terminal unit processor further include instructions executable by the remote terminal unit processor to receive an update from the central computer (Phillips par[0031]: a site master-controller may be positioned at both a pick-up site, like an oil or gas well (thereby providing, in some use cases, automatic updates regarding tank levels and accumulation rates to signal a time at which a tank run is needed and a type of fluid to be conveyed) and at a drop-off site, like a salt water disposal facility (thereby providing real-time data about the capacity, and flow rate, of a facility to accept fluid and possibly indicating that a more distant facility is faster for the trucker due to faster rates of accepting fluid).).

Regarding claim 13, Besprozvanny in view of Phillips discloses the system of claim 1, wherein the sensor node measures a characteristic associated with an oil storage tank (Besprozvanny fig 2, 5 & 6:16 and fig 9:62, col 5 ln 14-16, col 5 ln 34-36: a matrix array of reed switches 46 for sensing the liquid level).

Regarding claim 14, Besprozvanny in view of Phillips discloses a method for monitoring an oil site, comprising:
gathering information with a sensor node, the information including a characteristic associated with an oil storage tank from a sensor node (fig 2, 5 & 6:16 and fig 9:62, col 5 ln 14-16, col 5 ln 34-36: a matrix array of reed switches 46 for sensing the liquid level);
receiving the information with a remote terminal unit in communication with the sensor node (col 5 ln 43-58: The master control microprocessor 36 is programed to periodically and automatically address all sensor circuit board assemblies as shown in the flow chart of FIG. 10. After Start 80, the RS-485 buffer is parsed 82 and checked for the correct address 84. If it is correct, the command is checked 86. The command validity 88 is next checked. If OK, the microprocessor proceeds with the following steps 90: (19) a) Read top sensor board reed switch matrix; (20) b) Go to lower sensor boards in turn, (21) c) Read switch matrix on each sensor board and (22) d) Acquire thermal sense data; (23) e) Read/program I/O data; (24) f) Check for data errors.); and
processing the information with the remote terminal unit (col 5 ln 43-58: The master control microprocessor 36 is programed to periodically and automatically address all sensor circuit board assemblies as shown in the flow chart of FIG. 10. After Start 80, the RS-485 buffer is parsed 82 and checked for the correct address 84. If it is correct, the command is checked 86. The command validity 88 is next checked. If OK, the microprocessor proceeds with the following steps 90: (19) a) Read top sensor board reed switch matrix; (20) b) Go to lower sensor boards in turn, (21) c) Read switch matrix on each sensor board and (22) d) Acquire thermal sense data; (23) e) Read/program I/O data; (24) f) Check for data errors.) and sending the information to a central computer (col 5 ln 59-61, col 5 ln 18-21: When this is done, the microprocessor then 92 a) enables the RS-485 path, b) transmits the data to an external remote terminal unit (RTU), and then c) disables the RS-485 path. The microprocessor performs the function of periodically obtaining reed switch status data from all the lower sensor circuit boards, including its own circuit board assembly, and transmitting the data to an external computer.).

Regarding claim 15, Besprozvanny does not explicitly disclose the method further comprising: determining, with the remote terminal unit, that a mobile device is within a defined range from an authentication node; and determining, with the remote terminal unit, whether the mobile device is authorized, based on a signal received from the mobile device.
Phillips discloses the method further comprising:
determining, with the remote terminal unit, that a mobile device is within a defined range from an authentication node (par[0040], [0043]: In some cases, upon a driver crossing a geofence, or being determined to be within some threshold distance or drive time to a site, a site master controller may receive a driver-arrival-imminent signal from the application 14 and take responsive action. The geolocation of the mobile device 16 may be sensed, associated with acquired data, and later correlated (e.g., by application 14 or system 12) with known geolocations of fluid handling sites, e.g., from databases of such sites available from regulatory agencies. In some cases, when a trucker is unsure of which site to use, they may request an interface presenting a map of the area, their current location, and the location of proximate sites. Upon the trucker selecting one of those sites (e.g., by touching an icon), the site may be associated with a subsequent transaction. Examples of an interface by which maps of sites are presented are included in FIG. 5 of U.S. Provisional Patent Application 62/095,640 incorporated by reference, along with several other interfaces of some embodiments of application 14 shown in FIGS. 3-17 of that application.); and
determining, with the remote terminal unit, whether the mobile device is authorized, based on a signal received from the mobile device (par[0042]: each site may be associated with a unique site identifier and a list of codes of equipment at that site in the system 12. Such site identifiers, in some cases, may also be associated with “authorization for expenditure” (AFE) tracking codes indicating how fluid handling work and products for that code should be tracked in various accounting systems. Exported data may include mapping of these codes to expenditures and fluid transfers. This practice is expected to be particularly helpful for co-mingled locations, in which a single site has some equipment operating under an AFE, corresponding to capital expenditures (e.g., for handling flow-back after fracturing a well), and other equipment operating under non-capital expenditures (e.g., for handling saltwater in produced fluids)).

Regarding claim 16, Besprozvanny in view of Phillips discloses the method of claim 15, further comprising releasing a lock associated with the oil storage tank in response to determining, with the remote terminal unit, that the mobile device is authorized (Phillips par[0034], [0036]: Some embodiments of application 14 or system 12 may detect whether a driver has provided acceptable answers, and in response, signal a site master controller (e.g., via a local wireless area network) to unlock various interlocks on a fluid-handling site. For example, the application 14 may communicate to a site master controller a signal indicating that the driver has provided acceptable answers to the survey, and in response, the site master controller (e.g., coupled to one of the sensors 28) may open a valve, unlock a solenoid holding a gate or valve in a locked position, or engage a pump by which a trucker delivers or retrieves fluid from the site).

Regarding claim 17, Besprozvanny in view of Phillips discloses the method of claim 15, further comprising receiving, with the remote terminal unit, data from a flow sensor, the data associated with an offloading of oil from the oil storage tank (Phillips fig 2:46; par[0030], [0040]: the process 44 may include receiving a tank-nearly-full message indicating that a tank at an oil or gas related facility is or will be ready for a truck to unload and transport fluid accumulating in the tank, as indicated by block 46. in response to such a signal, some embodiments may 1) query a tank level sensor and determine whether the tank has sufficient capacity to receive a load of the expected size; 2) upon determining that insufficient capacity is present, open a valve between two tanks or a well and, then, begin transferring fluid from a receiving tank to the other tank or well by engaging a pump. In some cases, when the driver arrives, e.g., approximately 30 minutes later, the site is ready to receive fluid being hauled without the driver waiting for the site to be prepared, as the receiving tank has been unloaded sufficiently to receive the transferred fluid. In some cases, the amount of time before arrival may be inferred from crossing a geofence, completing an earlier task in a sequence of tasks (like a pickup from a previous site), geographic distances and traveling speed, or combinations thereof. The estimated arrival time may be compared to a threshold time by application 14 to determine when to send the signal).

Regarding claim 18, Besprozvanny in view of Phillips discloses the method of claim 17, further comprising sending the data received by the remote terminal unit associated with the offloading of oil from the oil storage tank to the central computer (Besprozvanny col 5 ln 59-61, col 5 ln 18-21: When this is done, the microprocessor then 92 a) enables the RS-485 path, b) transmits the data to an external remote terminal unit (RTU), and then c) disables the RS-485 path. The microprocessor performs the function of periodically obtaining reed switch status data from all the lower sensor circuit boards, including its own circuit board assembly, and transmitting the data to an external computer.).

Regarding claim 19, Besprozvanny in view of Phillips discloses the method of claim 18, further comprising:
generating an offloading report with the remote terminal unit using the data received by the remote terminal unit (Phillips par[0037], [0044]: the application 14 may also monitor, log, and report various safety related items related to movement of the truck. For instance, some embodiments may periodically poll an inertial measurement unit of the mobile device 16 and a location sensor of the mobile device 16 to capture data for and then calculate various statistics about speed and acceleration of the truck, such as maximums, medians, means, or minimums, during a tank run. These statistics may be reported to system 12 (e.g., after buffering, in case wireless access is temporarily unavailable), and the system 12 may compare the statistics to various rules. In some cases, an interface may be sent by system 12 presented on a user computer by which a user may approve, modify, reject, or comment on the run ticket. In response, the system 12 may update a corresponding record for the run ticket, and other parties may view the changed record. In some cases, the run ticket may then be added to a task list for another user. Upon a workflow being completed, a corresponding run ticket may be designated as locked, and corresponding accounting data may be exported to various accounting or enterprise resource planning systems. In some cases, a template may be stored (e.g., in a middleware module) for each user, and template may map standardized run ticket fields to values in user-specific ERP systems. During an export, the standardized format may be converted by the module into a ERP-system specific format corresponding to the user, like in a serialized data format such as XML or JSON configured for ingest into the ERP system.); and
sending the report to the central computer (Besprozvanny col 5 ln 59-61, col 5 ln 18-21: When this is done, the microprocessor then 92 a) enables the RS-485 path, b) transmits the data to an external remote terminal unit (RTU), and then c) disables the RS-485 path. The microprocessor performs the function of periodically obtaining reed switch status data from all the lower sensor circuit boards, including its own circuit board assembly, and transmitting the data to an external computer.).

2.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besprozvanny in view of Phillips, and further in view of Lefkowitz et al. (US2016/0372225A1) hereafter Lefkowitz.
Regarding claim 6, Besprozvanny in view of Phillips does not explicitly disclose the system wherein one of the sensor nodes includes at least one of an audio recorder and a video recorder.
Lefkowitz discloses the system wherein one of the sensor nodes includes at least one of an audio recorder and a video recorder (par[0062]: the container can include inspection ports for inspecting inside of the container. The inspection ports may make use of a number of different mechanisms to measure/detect the conditions inside the container. For example, cameras and lights can be provided in the inspection ports. A video signal from the camera can be transmitted via WIFI to an offsite control station. In another example, a device such as a smart phone, for example, an iPhone® can be placed inside the container. Using its built-in features of a camera and video recorder with flash, an accelerometer, etc., the device can send certain characteristics of the container to a control station via WiFi or another wireless communication network).
One of ordinary skill in the art would be aware of the Besprozvanny, Phillips and Lefkowitz references since all pertain to the field of monitoring oil and gas systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole inductive coupling system of Besprozvanny to implement the video recording feature as disclosed by Lefkowitz to gain the functionality of enabling remote monitoring, improving storage and accessibility, and saving time with distributed Intelligence

Conclusion
Patent US6967589B1 to Peters discloses a system for monitoring a gas/oil well is provided with a monitoring unit, a relay unit and a host interface. A monitoring unit collects data regarding the status of the gas/oil well and wirelessly transmits that data to a relay unit. The relay unit, in turn, connects to a host interface using cellular communications and transmits the data. The monitoring unit can transmit information on demand or after an alarm condition is sensed. In either case, the monitoring unit is normally in a sleep mode. The relay unit can request information from the monitoring unit or respond to a wake up transmission sent to it from either the host interface or monitoring unit. The host interface receives data from the relay unit and then informs an end user of that data.
US2022/0151437A1 to Debonte discloses a frying oil system (100) generally includes a frying vat (108A) having a frying oil contained therein. The frying vat (108A) can be supplied by two or more oil reservoirs (104A, 104N), such as to establish a desired oil blend of different oils from the two or more oil reservoirs (104A, 104N). A sensor (124A) can be used to provide data indicative of a characteristic of in the frying vat (108A). Establishing the blend can include automatic control taking into account data obtained from a sensor configured to receive sensing information relating to one or more attributes of the frying oil in the frying vat (108A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685